DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4,  10, and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is led to be indefinite because it is unclear if “a longitudinal center of the second recess […]  a longitudinal center of the first recess” newly recited structure or refer backs to “ center of the second longitudinal length and center of the first longitudinal length” as 
Claim 10 is led to be indefinite because it is not clear if “a second recess and a first recess” are newly recited structure or refers back to the recesses of claim 6. For the purpose of examination, claim 10 will be interpreted as the following “wherein the respective recesses of the side walls comprises a first recess and a second recess, and wherein the second recess is half the size of the first recess”. Further clarification and correction are required. 
Claim 11 recites, “the bottle-shaped container has a portion extending having two side walls, each side wall of the portion extending having two side walls, each side wall of the portion having different-sized recesses”. This makes the claim ambiguous and confusing. Claim 11 will be examined without the recitation of “each side wall of the portion extending having two side wall” as best understood by the Examiner for the purpose of clarity. Further clarification and correction are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuenz (WO 03037728; Provided by Applicant).
Regarding claim 1, Kuenz discloses A bottle-shaped container (21, Fig.4-6)  comprising: a neck portion (23, Fig. 4) ; a body portion (22, Fig. 4) ; and a base(32, Fig.4)  , wherein, the body portion has a first recess (30) having a first longitudinal length (30, Fig. 6)  and a second recess  (31) having a second longitudinal length (31, Fig. 6), wherein, a center of the first longitudinal length is aligned with a center of the second longitudinal length (the center of the first longitudinal length of 30 is aligned with the center of the second longitudinal length of 31 at an angle; Fig. 4-6) .

Regarding claim 2, Kuenz discloses the first recess (30) and the second recess (31) are symmetrically positioned in the body portion (Fig.4-6).

Regarding claim 3, Kuenz discloses a bottle-shaped container wherein the second longitudinal length that is slightly less than half of the first longitudinal length (Fig.6, the longitudinal length of recess 31 appears to be slightly less than half of the longitudinal length of 30).However, Kuenz does not explicitly discloses the second longitudinal length is half of the first longitudinal length. It would have been obvious to modify Kuenz wherein the second longitudinal length is half of the first longitudinal length, since such a modification would have involved a mere change in the size of a component. This is done for the purpose of having an improved gripping area in the bottle. It has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice1.



Regarding claim 5, Kuenz discloses the bottle-shaped container is one of glass and plastic (Page 6, Para 5 “[…] the plastic bottle 21[…]”).

Regarding claim 6, Kuenz discloses, A bottle-shaped container (21, Fig.4-6), comprising: a front wall (Fig.4 ; The thin wall on the left side of sidewall 25) a back wall (Fig.4; The thin wall on the right side of sidewall 25) ; and side walls (Fig. 6; 25, 26) , wherein each side wall has a respective recess (30,31 ;Fig.4-6; Page 6, Para 4, Translated copy), the respective recesses of the side walls together defining a side grip to allow a user to grasp the bottle-shaped container from the side walls (Page 6, Para 4 “The smaller recessed grip 31 is designed to accommodate the thumb of the user, while the larger recessed grip 30 has space for the other fingers lying next to one another”) .

Regarding claim 7, Kuenz discloses one side wall recess (31)  is configured for corresponding side wall recess at least four fingers to grip (Page 6, Para 4 “the larger recessed grip 30 has space for the other fingers lying next to one another.) and is double a size of a corresponding side wall recess (Fig. 6; the recess of 30 appears to be at least double the size of recess 31), which is configured for a thumb (Page 56, Para 5 “The smaller recessed grip 31 is designed to accommodate the thumb of the user” and enables grasping the bottle-shaped container in a specific way in which a shape of the bottle-shaped container lends itself.

Regarding claim 8, Kuenz discloses, the recesses (30, 31) of the side walls are oppositely positioned from each other (Fig.4-6).

Regarding claim 9, Kuenz discloses, the recesses (30, 31) of the side walls are symmetrically positioned (Fig.4-6).

Regarding claim 10 , Kuenz discloses a bottle-shaped container wherein respective recesses of the side walls comprises a first recess (30) and a second recess (31) and wherein the second longitudinal length that is slightly less than half of the first longitudinal length (Fig.6, the longitudinal length of recess 31 appears to be slightly less than half of the longitudinal length of 30).However, Kuenz does not explicitly discloses the second longitudinal length is half of the first longitudinal length. It would have been obvious to modify Kuenz wherein the second longitudinal length is half of the first longitudinal length, since such a modification would have involved a mere change in the size of a component. This is done for the purpose of having an improved gripping area in the bottle. It has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice2.

Regarding claim 11, Kuenz discloses, the bottle-shaped container has a portion extending having two side walls, each side wall of the portion having different-sized recesses (30 and 31 are different in size, Fig.6, Page 6, Para 4, Translated Copy), the recesses of the side walls together defining a side grip to allow a user to grasp the bottle-shaped container from the side walls with fingers that correspond to the recesses (Page 6, Para 4).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Penny (US 20050121409) discloses a container wherein the sidewalls are provided with recess for gripping the bottle
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670. The examiner can normally be reached Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SANJIDUL ISLAM/Examiner, Art Unit 3736                 
/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                               


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See   MPEP § 2144.04(IV).
        2 See   MPEP § 2144.04(IV).